The rulings complained of in bills Nos. 2, 3, 4, 5 and 6 appear to me to be contrary to the doctrine announced in State v. Rock,162 La. 299, 110 So. 482. The Act 157 of 1916, p. 379, after declaring that a person charged with crime shall, at his own request but not otherwise, be deemed a competent witness, declares: "And his neglect or refusal to testify shall not create any presumption against him." Therefore, to say that a person charged with larceny, and proven to have had possession of the stolen property, bears the burden of proving that he got possession of the property honestly, is the same as to say — in a case where the person so charged did not see fit to testify — that his neglect or refusal to testify shall create a presumption against him. That is the substance of what we decided in State v. Rock. Therefore I respectfully dissent from the decision in this case. *Page 1063